DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Passenger door and aircraft segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both positioning element and actuating element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Specification
3.	The disclosure is objected to because of the following informalities: 
The terms "selection lever and selector lever" are used interchangeably throughout the specification.
Paragraph 0028, element 15 has 2 different names, “actuating element and positioning element”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 6-7, “…following arming of the escape slide, when the passenger door is in the raised state.”, is unclear how the escape slide can be armed when the passenger door is in the raised state because arming takes place with the door closed and girt bar engaged in a fuselage portion as per specification paragraph 003. Furthermore fig. 1 shows engagement mechanism connected to the girt bar. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5, 6 & 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the mechanism is configured to release itself from the passenger door….” It is unclear how the mechanism can release itself from the door. 
	Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: "an actuating element, which, at one end, is connected to a selection lever mechanism", it is unclear how the actuating element is connected to the selection lever. 
8.	Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the second end of the tilt element projecting into the oblong hole and being configured to negate the state of readiness", it is unclear how the tilt element projecting into the oblong hole can negate the state of readiness.
9.	Claim 12, line 3, “its” is unclear what elements are being referred back to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PAT 5738303 Hamatani; Tomio et al. Hereinafter (Hamatani).
10.	Regarding claim 1, Hamatani teaches a passenger door arrangement for an aircraft segment (fig. 1), comprising: a passenger door, which can be moved relative to a fuselage portion that accommodates the passenger door (fig. 4, element 14 door raised), between a raised position and a lowered position (fig. 4 element 14 raised, fig. 3, element 14 lowered), and a girt bar (fig. 2, element 2), for arming or disarming an escape slide (abstract), which can be connected to at least one of the passenger door or to the fuselage portion by a connection arrangement (fig. 2), the connection arrangement being configured, in case of arming of the escape slide, to hold the girt bar fixed relative to the passenger door when the passenger door is in the lowered position (col. 9, lines 22-42).
11.	Regarding claim 2, Hamatani teaches the passenger door arrangement according to claim 1, further comprising the connection arrangement being configured to at least one of connect the girt bar to the passenger door when the escape slide is in a disarmed state, or connect the girt bar to the fuselage portion when the escape slide is in an armed state (col. 9, lines 22-42, claim 1).
12.	Regarding claim 3, Hamatani teaches the passenger door arrangement according to claim 1, the connection arrangement comprising: a mechanism (fig. 6, element 30) that is configured to releasably lock and fix the girt bar to an external engagement means that can be fastened to the fuselage portion (fig. 6, element 30, will lock girt bar to element 18).
13.	Regarding claim 4, Hamatani teaches the passenger door arrangement according to claim 3, wherein the mechanism is connected to the girt bar in such a manner that the mechanism does not alter its position relative to the girt bar (fig. 2, element 30).
14.	Regarding claim 5, Hamatani teaches the passenger door arrangement according to claim 3, wherein the mechanism is configured to be fastened to the passenger door when the passenger door is in a raised state (col. 2 lines3-6, element 30 is attached to girt bar), before and during a transition from disarming to arming of the escape slide, when the passenger door is in a lowered state(col. 3 lines 11-25 description of transition state), and the mechanism is configured to release itself  from the passenger door following arming of the escape slide, when the passenger door is in the raised  state.
15.	Regarding claim 6, Hamatani teaches the passenger door arrangement according to claim 3, additionally comprising: an actuating element, which, at one end, is connected to a selection lever mechanism (fig. 3, element 26) provided in a region of an inner side of the passenger door arrangement, and at its other end is connected to the mechanism, and which is configured to activate the arming or disarming of the escape slide (col. 2, lines 20-42 handle arms/disarms system).
16.	Regarding claim 9, Hamatani teaches an aircraft segment, comprising the passenger door arrangement according to claim 1, and the fuselage portion an external engagement means being fixed to the fuselage portion (fig. 6, element 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 7, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani as applied to claim1-6 & 9 above, and further in view of PGPUB 20200346768 Romec; Christian hereinafter (Romec).
18.	Regarding claim 7, Hamatani  teaches the passenger door arrangement according to claim 3, but fails to teach wherein the mechanism is a locking bolt, which is attached to an end of the girt bar and which is configured to go into rotational engagement with the external engagement means.
However in the same field of endeavor, Romec teaches wherein the mechanism is a locking bolt (fig. 3, element 2E end fitting equal to bolt), which is attached to an end of the girt bar and which is configured to go into rotational engagement with the external engagement means (fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger door arrangement according to claim 3, as taught by Hamatani with wherein the mechanism is a locking bolt, which is attached to an end of the girt bar and which is configured to go into rotational engagement with the external engagement means as taught by Romec so that “…the slide 3 is therefore not deployed upon the opening of the door 1.” (Para 0065).
19.	Regarding claim 8, Hamatani teaches the passenger door arrangement according to claim 7, but fails to teach wherein the connection arrangement comprises a positioning element, which is fastened to the passenger door and which is configured to put the external engagement means into a state of readiness to receive the rotational engagement of the locking bolt, when the passenger door is in a lowered state.
However in the same field of endeavor, Romec teaches wherein the connection arrangement comprises a positioning element, which is fastened to the passenger door and which is configured to put the external engagement means into a state of readiness to receive the rotational engagement of the locking bolt, when the passenger door is in a lowered state (para 0063).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger door arrangement according to claim 7, as taught by Hamatani with wherein the connection arrangement comprises a positioning element, which is fastened to the passenger door and which is configured to put the external engagement means into a state of readiness to receive the rotational engagement of the locking bolt, when the passenger door is in a lowered state as taught by Romec , so that “…the slide 3 is therefore not deployed upon the opening of the door 1.” (Para 0065).
20.	Regarding claim 10, Hamatani as modified teaches an aircraft segment, comprising the passenger door arrangement according to claim 7, but fails to teach and the fuselage portion, the external engagement means being fixed to the fuselage portion, and the external engagement means having an oblong hole, and the locking bolt comprising at least two projections, which are configured, when the passenger door is in a lowered state, in a transition from disarming to arming of the escape slide, to go into rotational engagement with the oblong hole.
However in the same field of endeavor, Romec teaches and the fuselage portion (para 0002), the external engagement means being fixed to the fuselage portion (fig. 3 element 22a), and the external engagement means having an oblong hole, (it would have been an obvious matter of design choice to make the different portions of the hole of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.) (fig. 3 element 25s, square impression) and the locking bolt comprising at least two projections, which are configured, when the passenger door is in a lowered state, in a transition from disarming to arming of the escape slide, to go into rotational engagement with the oblong hole.

Allowable Subject Matter
21.	Claims 11 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/PHILIP J BONZELL/               Primary Examiner, Art Unit 3642                                                                                                                                                                                         	2/10/2021